244 P.3d 922 (2010)
239 Or. App. 602
T. M., Plaintiff-Appellant,
v.
Tonya Renee REA and Healthport Technologies, LLC, fka Smart Document Solutions, Inc., Defendants, and
Legacy Health Systems, Defendant-Respondent.
080811093; A141993.
Court of Appeals of Oregon.
Argued and Submitted November 2, 2010.
Decided December 15, 2010.
Janine Robben, Portland, argued the cause and filed the briefs for appellant.
Gregory Chaimov, Portland, argued the cause for respondent. With him on the brief were William Miner, Robert Newell, and Davis Wright Tremaine LLP.
Before LANDAU, Presiding Judge, and ORTEGA, Judge, and SERCOMBE, Judge.
PER CURIAM.
Affirmed. Paul v. Providence Health System-Oregon, 237 Or.App. 584, 240 P.3d 1110 (2010).